Citation Nr: 1314404	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  07-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who, as presently certified, had recognized active service from December 8, 1941 to January 1943 and was a prisoner of war (POW) of the Japanese from May 10, 1942 to January 11, 1943.  It has been presumed that he died in October 1944.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 determination of the Manila Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in May 2009 and April 2010, when it was remanded to provide the appellant proper notice under the Veterans Claims Assistance Act of 2000 (VCAA). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to DIC, on merits/de novo review, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  An unappealed October 1954 decisional letter continued a May 1953 decisional letter's denial of service connection for the cause of the Veteran's death based essentially on a finding that the evidence failed to show a nexus between the cause of his death and his service. 

2.  Evidence received since the October 1954 decisional letter suggests that the Veteran either died in the line of duty or due to disease acquired in service; relates to an unestablished fact necessary to substantiate the claim of entitlement to DIC; and raises a reasonable possibility of substantiating such claim. 
CONCLUSION OF LAW

New and material evidence has been received, and the claim seeking entitlement to DIC has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the issues in this appeal.  As this decision reopens the appellant's claim for DIC, there is no reason to belabor the impact of the VCAA on the matter (as any VCAA-related deficiency/omission is harmless).

B. Legal Criteria, Factual Background, Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  A review of Virtual VA (VA's electronic data storage system) found no additional relevant evidence.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence considered when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An unappealed October 1954 rating decision denied the appellant's claim of service connection for the cause of the Veteran's death based essentially on a finding that the evidence failed to show that the cause of the Veteran's death was related to his service.  That decision is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the October 1954 rating decision included a May 1949 affidavit from A.V. and L.G. indicating that the Veteran worked as a laborer after their transfer from Malaybalay as POWs to Davao.  They learned (6 months after liberation) from a woman and a former classmate of the Veteran that he died from malaria at Kidapawan, Cotabato, Philippines, while on his way home, during the recapture of Davao by the American Forces.  A March 1954 affidavit from E.P.A. and L.G. indicated that before their unit surrendered to Japanese Forces as POWs, the Veteran had symptoms of malaria.  From the time they were transferred from the Malaybalay concentration camp to Davao as POWs, the Veteran's malaria became more and more serious, and as a consequence, he grew thinner, paler, and weaker.  Because of the lack of medicine during those hard times, the Veteran died from malaria on October [redacted], 1944.  They knew this because they were all in the same unit in the same prison camps with the Veteran until they were dispersed when the American troops came to liberate Davao from the Japanese.  

In an August 1954 statement, the appellant alleged, in essence, that the Veteran died at the hands of the Japanese.  

Evidence received since the October 1954 rating decision includes a February 1975 affidavit from B.D.T. which indicates that the Veteran died in the line of duty in August 1942.  A January 1976 letter from R.H.R., M.D. indicates that the Veteran was with him until the date of their surrender on May 11, 1942, and that the Veteran then went to his family at Davao.  During that time, his wife delivered a baby girl on May [redacted], 1943.  Before the delivery, the Veteran was taken by the Japanese and was never seen by his family again.  In September 2005, the appellant reported that the Veteran died in action on October [redacted], 1944.  In August 2006, the appellant alleged that the Veteran's death was related to his having been a POW.  

In August 2006, the appellant stated that an affidavit submitted by the Veteran's father stated that (as reported by a former teacher) the cause of the Veteran's death was malaria.  During the period the Veteran was reported missing (from October 1943 to October 1944), he was suffering from malaria as a result of his imprisonment in a prison camp.  In September 2006, the appellant reported that the Veteran died from malaria acquired during his imprisonment.  

As the claim was previously denied because it was not shown that the Veteran's death was related to his service, for evidence received to be new and material, it must relate to this unestablished fact, i.e., it must show that he died in the line of duty or due to a service-connected disability. 

The February 1975 affidavit from B.D.T. indicates that the Veteran died in the line of duty in August 1942, and the appellant alleges that the Veteran died in action in the line of duty on October [redacted], 1944.  Other new statements indicate he died from malaria acquired as a POW.  For purposes of reopening, all these statements are presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The additional evidence received since the 1954 rating decision relates to an unestablished fact necessary to substantiate a claim for DIC and raises a reasonable possibility of substantiating the claim.  It is new and material and the claim must be reopened.  

De novo consideration of the claim is addressed in the remand below.   


ORDER

The appeal to reopen a claim for DIC benefits is granted.


REMAND

The appellant has submitted statements from persons who allegedly served with the deceased Veteran, and report that he died while a POW, or that alternatively, he died on being released or escaping from a POW camp due to illness acquired while a POW.  To date it has been determined that the Veteran had recognized service until January 11, 1943, and died on October [redacted], 1944.  

In light of the allegations and the additional evidence and information received, and because the basis for the previous findings by VA is not clear from the record, exhaustive development to establish the Veteran's period of recognized service, when he died (and how it was so determined), and the cause of his death (and how that was determined) is necessary.  A June 5, 1951 response to a request for information indicates that there had been a finding of death made on June, 1, 1951, that the Veteran was presumed to have died on October [redacted], 1944, and that the date of his last date of entitlement to United States pay was on January 11, 1943.  
Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should arrange for recertification of the Veteran's recognized service, with an explanation of how the determination was made.  The RO should also arrange for exhaustive development to establish when the Veteran died (in light of the allegations that he died in the line of duty).  If it remains determined that he died on October [redacted], 1944, the basis for such finding must be explained for the record.  Finally, the RO should arrange for exhaustive development to determine the cause of the Veteran's death, and whether or not it was due to diesae or injury acquired in service, including as due to deprivations and maltreatment he suffered as a POW.  

2.  The RO should then review the record and readjudicate the claim for DIC.  If it remains denied, the RO should issue an appropriate SSOC and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


